Per Curiam. On October 2, 1995, this Court issued a Per Curiam Order remanding the above styled case for a new sentencing trial because of numerous errors and omissions in the record, reported by substitute court reporter, Shelley J. Davis. A copy of that Per Curiam is attached.   The Court now refers this matter to the Board of Certified Court Reporter Examiners to conduct the necessary proceedings to determine whether disciplinary action should be taken against court reporter Shelley J. Davis.